Citation Nr: 1140861	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty with the Marines from July 1997 to August 2003.  He is also shown to have had reserve service with the United States Air Force Reserve (USAFR) from which he was discharged under honorable conditions in February 2007.  

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of January 2008 from the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a psychiatric disorder and awarded service connection with a noncompensable rating for bilateral pes planus.  

The issue of entitlement to an increased rating for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the Veteran suffered from a valid in-service stressor to support a diagnosis of PTSD, and he does not have a diagnosis of PTSD shown in the medical records.  

2.  The competent medical evidence reflects that the Veteran's psychiatric disorder has been diagnosed as psychosis not otherwise specified (NOS) or schizophrenia, and the preponderance of the evidence is against a finding this, or any other psychiatric disorder to include PTSD, began in service, or is causally related to active service.



CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304,3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received February 2007 and a duty to assist letter was sent in March 2007 prior to the January 2008 denial of this claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  The Veteran was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  Additional notice was sent in July 2007 and August 2007, specifically requesting stressor information.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were also obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination is not necessary as the preponderance of the evidence reflects that he does not meet the criteria for a diagnosis of PTSD, based on lack of a verifiable stressor, he has no psychiatric diagnosis of PTSD, and his diagnosed psychiatric disorder is not shown to be manifested in service or within the one year presumption.  Thus no prejudice to the Veteran is shown and no further examination is necessary in light of this.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  He was provided such notice in March 2007.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2011) (harmless error).


II. Service Connection

The Veteran contends that he is entitled to service connection for PTSD.  However, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this matter, it is noted that the Veteran has not been diagnosed with PTSD in the records documenting mental health treatment, but rather he has been diagnosed with psychosis NOS or schizophrenia.    

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted on a presumptive basis for a psychosis if manifested to a compensable degree within a one year period of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).  The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that the Veteran had a chronic condition in service, or during an applicable presumption period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the case law of the Court, lay observation is competent.

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; of incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and of a nexus between the in-service injury or disease and the current disability established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

Specifically regarding claims for PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125.

Regarding the existence of an in-service stressor, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in solidifying a claim for service connection for PTSD. In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable provisions contained in VA Manual 21-1, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

As noted above, the Veteran has not alleged exposure to combat conditions or personal assault.  

For veterans who did not serve in combat, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2)  a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f) . 

The above cited regulation, 38 C.F.R. § 4.125(a) , refers to DSM-IV or the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed.  (1994), as the source for criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

The regulations related to claims for PTSD were somewhat recently amended. Notice, 75 Fed. Reg. 39843 (July 13, 2010) codified at 3.304(f)(3) (2011).  They now state that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Notice, 75 Fed. Reg. 39843  (July 13, 2010) codified at 3.304(f)(3) (2011).  As discussed below, these revisions are not applicable to the instant case, where he had no service that involved fear of hostile military or terrorist activity. 

The Veteran's claimed stressors are not based on exposure to combat, personal assault or fear of hostile military or terrorist activity.  He instead submitted statements in February 2007 alleging general stress from his basic training.  Specifically he reported having bad nightmares about his drill instructor while in boot camp, and also alleged that he began to have sleepwalking type behaviors during basic training including saluting in his sleep and sleep walking in positions as though he were carrying and handling a rifle.  However he described his training such as grenade throwing and mat exercises in positive terms, such as being an adrenalin rush, thrilling and addictive.  He reported that the first time he spoke to a psychologist was at Cherry Point Hospital when he had issues with an old roommate he described as an alcoholic who irked him.  He indicated that nothing further came out of this.  He indicated that he was unaware of the stress catching up to him until he had a nervous breakdown.  

Service personnel records are noted to be negative for any evidence of foreign service or combat service.  Nor do they document any evidence showing he was subjected to any personal assaults or other trauma.  

Clinical evaluation on the report of the January 1999 entrance examination indicated that the Veteran was normal psychiatrically.  The Veteran denied any history of symptoms of a psychiatric nature in the accompanying report of medical history.  In screening for medical, dental and educational suitability in February 2000 he had no mental health or behavioral conditions.  There was no alcohol abuse or dependence or developmental concerns.  In May 2000 he was in a motor vehicle accident, and was said to have blacked out several seconds.  The rest of the service treatment records surrounding the motor vehicle accident addressed a fractured left clavicle, with no significant findings pertaining to his blacking out.  

An October 2000 note revealed complaints of nausea and soreness all over, with a history of reduced appetite and a 15-20 pound weight loss.  Vomiting and loose stools were noted.  He was assessed with "UGE" [upper gastroenteritis], acute, rule out depression versus systemic illness.  Also in October 2000, he was seen for complaints of mood swings for 2-3 months as well as loss of interest with decreased appetite, decreased energy and slight impairment in concentration.  He was having problems getting along with a roommate.  He denied suicidal ideations but had fleeting homicidal ideations against this roommate.  Neurologically he was intact.  Mental status examination revealed he was well groomed, with fair eye contact, clear and logical thoughts, goal directed speech, mood euthymic and blunted.  He had no hallucinations.  He was assessed with rule out major depressive disorders versus life stressors.  He was given a routine psychiatric referral.  However there is no evidence of further psychiatric treatment.  

An April 2002 report of medical history was again negative for any psychiatric type complaints or history, aside from his answering "yes" as to whether he ever used illegal drugs or abused prescription drugs.  On the April 2003 report of medical history associated with the examination prior to separation from active service, the Veteran denied a history of any psychiatric problems, including illegal drug use or prescription drug abuse.  The May 2003 separation examination itself showed that he was not examined for psychiatric problems.

Reserve records included an October 2003 report of examination for entrance which showed that clinical evaluation revealed a normal psychiatric examination.  The accompanying report of medical history revealed that the Veteran denied any psychiatric problems.  He did answer "yes" to having used illegal drugs or misused prescription drugs.  Personnel records from the USAFR from January 2004 to January 2005 did not show any significant findings.  In January 2007, he was discharged from the Reserves under honorable condition, effective February 14, 2007.

Private treatment records show that in September 2006 the Veteran was hospitalized for bizarre, aggressive behavior, and was also noted to be dressed bizarrely.  He was noted to be talking very bizarrely, claiming that this experiences in military camp were very bizarre and claiming that he to belong to a gang.  He was also religiously preoccupied.  He admitted to being under stress and claimed to have had a nervous breakdown.  He denied having any prior psychiatric problems.  His mother, who was reportedly a former mental health worker, confirmed that he had no prior history of problems.  She believed he may be having a stress reaction or brief psychotic episode.  Socially he was noted to have served 5 years in the Marines and lived with his mother.  He was noted to have a history of alcohol use and he tested positive for marijuana use.  

During the hospitalization course, he was initially very secluded and guarded.  He also was noted to have bizarre movements and statements during his hospitalization.  He had delusions of being a hit man and a gang member, as well as religious delusions.  He referred to hearing voices but became very guarded.  He showed some improvement during hospitalization and was discharged with a GAF of 50, compared to a GAF of 20 on admission.  He was diagnosed with psychotic disorder not otherwise specified, rule out undifferentiated schizophrenia.  

VA records show that he was hospitalized again in January 2007 after his mother was concerned about his mental health.  He again reported having a "nervous breakdown" and was overwhelmed by a separation from his wife.  He had paranoid thoughts about a man his wife was involved with.  He heard hallucinations of voices that he attributed to this man.  He also believed this man was the devil.  He reported homicidal ideas towards this man.  His speech was tangential.  He was diagnosed with paranoid, NOS/schizophrenia.  His past psychiatric history was noted to include the prior admission in September 2006.  He also gave a military history and described boot camp as "tough".  He stated it "got into his head" and he reported saluting in his sleep.  During his hospital course, his symptoms improved.  He was also given a PTSD screening during this stay; it proved to be negative.  He stated he was feeling numb or detached from others, activities or surroundings.  He denied having experiences so horrible, frightening or upsetting that he had nightmares about it in the past month, and responded "no" to inquiries as to whether he was trying to avoid thinking about it.  He also denied being constantly on guard, watchful or easily startled.  Following improvement of his symptoms, he was discharged to home with a diagnosis of psychosis NOS/schizophrenia.  However he was readmitted the next day after he was drinking alcohol, smoking marijuana and again had delusions about the man involved with his wife.  He was hospitalized until the end of January 2007.  His military history was noted to include no combat or abuse history.  However he reported boot camp as "rough and tough."  

He was again hospitalized from October 2007 until November 2007 for increasingly bizarre, psychotic behavior.  He had religious preoccupations and was talking about prophecies and dangerous events he believed were going to happen.  He also believed he had special powers and was immortal.  He was discharged following improvement of his symptoms with treatment.  His discharge diagnosis was schizophrenia, paranoid type, plus alcohol and cannabis abuse.  On outpatient follow-up he was diagnosed with paranoia and psychotic disorder in December 2007 and with paranoid schizophrenia in January 2008.  In March 2008 he was seen for follow-up of his history of schizophrenia, currently on medications without complications.  He had no hallucinations, delusions or paranoid ideations.  His mood was good and he was attending school full time.  He was diagnosed with schizophrenia in remission.  His depression screen was negative.  

In September 2007 and again in January 2008, the RO made a Formal Finding of Lack of Information Required to Corroborate Stressors Associated with a Claim for PTSD (hereinafter referred to as Formal Finding).  This Formal Finding noted that after he was sent duty to assist letters in March 2007, and stressor verification request letters in July 2007 and August 2007, requesting details on stressors, he failed to provide any specific stressful events.  Rather, his stressors were noted to basically be that of the boot camp experience.  His service department records were also noted to be moot on the question of mental health complaints or treatment.  He was deemed to have not provided stressors to verify his PTSD claim.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for PTSD or for any other psychiatric disorder.  With regard to PTSD, the Veteran has not presented with a verifiable stressor for the purposes of establishing service connection for PTSD.  His claimed stressors are shown to basically be general reports of stress from the boot camp experience.  The claimed stressors are not shown to meet the DSM criteria for a PTSD stressor, as they fail to show that he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  Nor is his response to his reported stressor shown to involved intense fear, helplessness, or horror.  To the contrary, in the same February 2007 statement describing his training as stressful, he also described his training exercises in positive terms, such as being an adrenalin rush, thrilling and addictive.  

Additionally, he is not shown to have a diagnosis of PTSD shown in the records of treatment for his psychiatric disorder.  Rather, he is shown to be diagnosed either with a psychosis NOS or schizophrenia.  Absent a diagnosis of PTSD and with no confirmed inservice stressor event, there is no basis upon which to award service connection for PTSD.

With regard to other psychiatric disorders besides PTSD being linked to service, none of the medical professionals making such a diagnosis have provided a medical nexus between the diagnosed disorder and active service.  While his military history was noted in these records, including a notation in January 2007 that pointed out the Veteran described his boot camp experience as "tough" and stated it "got into his head," there was no opinion actually linking his diagnosed psychiatric disorder to such experiences.  

The Board does note that he was seen in service for possible psychiatric problems in October 2000 when he was thought to have possible depression and again in October 2000 when he was seen for complaints of mood swings for 2-3 months as well as loss of interest with decreased appetite, decreased energy and slight impairment in concentration.  Such complaints were shown to be happening during a time he was having problems with a roommate, and he did not have significant problems shown on mental status examination.  At that time, he was assessed with rule out major depressive disorders versus life stressors.  No further psychiatric problems were shown in subsequent service treatment records or examinations, and it appears the episodes in 2000 were acute and transitory and resolved without residuals.  

The preponderance of the evidence also fails to show that the Veteran had a psychosis that manifested to a compensable degree within one year of his discharge from active service in August 2003.  Similarly, the October 2003 examination report for enlistment showed that clinical evaluation was psychiatrically normal.  The earliest record documenting psychosis is not shown until September 2006, some three years after his active duty service ended. 

Without evidence of a chronic psychiatric disorder during service, at separation, or within a year after separation, and no medical evidence linking a current psychiatric disorder to service, service connection is not in order.  The preponderance of the evidence is against a grant of service connection and this claim is denied. 



ORDER

Service connection for psychiatric disorder, including PTSD, is denied.



REMAND

The Board finds that it is necessary to remand the claim for an increased rating for the bilateral pes planus for further development.  As per the brief of October 2011, the Veteran's representative has argued that a new examination of this disability is warranted.  It was noted that the last examination to assess the severity of his pes planus condition was done in December 2007, which is nearly four years ago.  Given the age of the last examination, and the claim of increased symptoms, a new examination is in order.  Prior to any examination, an attempt should be made to obtain more recent treatment records for his feet, as the most recent of these records date back to 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify any additional sources of treatment for disability involving the feet since 2008.  He should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

2.  After the completion of the above, the AOJ should schedule the veteran for a VA foot disorders examination, by an appropriate specialist, to determine the severity of the veteran's service-connected pes planus disorder.  The claims file should be made available to the examiner for review of the pertinent evidence prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  All indicated tests and studies should be undertaken.  After a review of the claims file, it is requested that the examiner assess the nature and severity of the veteran's pes planus in accordance with the latest AMIE worksheet for rating disorders of the feet.  The examiner should be provided with a copy of the rating criteria for disorders of the feet to assist in preparing a report addressing the nature and extent of the veteran's service-connected bilateral pes planus.  The foot examiner should also fully describe any deformity, pain, calluses, or swelling and should note whether these symptoms are characteristic of one or both feet.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


